Exhibit 10.4
SELLER NOTE

$20,578,155   June 25, 2010

     1. FOR VALUE RECEIVED, the undersigned, PENSON WORLDWIDE, INC., a Delaware
corporation (the “Company” or “Issuer”), hereby promises to pay to the order of
Broadridge Financial Solutions, Inc. (“Payee”) the principal amount of Twenty
Million Five Hundred Seventy Eight One Hundred Fifty-Five Dollars $20,578,155
(the “Initial Amount”), subject to adjustment as provided in this Note (if
adjusted, the “Adjusted Amount”) on the Maturity Date (or, if such day is not a
Business Day, on the immediately succeeding Business Day), subject to the
provisions herein. The Issuer further promises to pay interest on the unpaid
principal amount of this Note from time to time at a rate per annum equal to the
LIBOR Rate plus an amount (the “Spread”) equal to five and one-half percent
(5.50%). Interest on this Note shall be due and payable quarterly in arrears in
cash on each December 31, March 31, June 30 and September 30 of each calendar
year commencing September 30, 2010, provided that if any such day is not a
Business Day, payment shall be made on the immediately succeeding Business Day.
Notwithstanding the foregoing, while an Event of Default is continuing the
Spread shall, to the extent permitted by applicable law, increase by 2.00%, and
the Spread will be increased by an additional 2.00% each additional 90 days the
Event of Default remains uncured or unwaived, subject to a maximum Spread of
12.0%. After the cure or waiver of any such Event of Default and provided no
other Events of Default are then continuing, the Spread shall return to 5.50%.
     Payments of principal hereof and interest hereon shall be made in Dollars
in immediately available funds to such account of the Noteholder located in New
York, New York, as the Noteholder may designate in writing to the Issuer.
     2. Prepayments; Optional Prepayment. Subject to the provisions herein, the
Issuer may, at any time and from time to time prior to the Maturity Date, prepay
the principal amount of this Note, in whole or in part, without penalty or
premium, on any Business Day. Prepayments of this Note must be accompanied by
payment of accrued and unpaid interest on the principal amount prepaid to and
including the date of payment.
     3. Negative Covenants. So long as any principal of and interest on this
Note or any other amount payable hereunder remains unpaid or unsatisfied:
     (a) Mergers and Consolidations. The Issuer shall not merge or consolidate
with or into any Person or sell all or substantially all of its assets, except
that so long as both prior to and subsequent to such merger or consolidation, no
Event of Default has occurred and is continuing, the Issuer may merge or
consolidate with any Person, provided that (x) the Issuer shall be the
continuing or surviving Person or (y) if the Issuer shall not be the surviving
Person, such surviving Person shall have assumed the obligations of the Issuer
hereunder pursuant to documentation in form and substance reasonably
satisfactory to the Noteholder (each such merger or consolidation, a “Permitted
Merger”).
     (b) Liens. The Issuer shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired to
secure Indebtedness without making, or causing such Subsidiary to make effective
provision for securing this Note equally and ratably with such Indebtedness or
in the event such Indebtedness is subordinate in right of payment to this Note,
prior to such Indebtedness, as to such property or assets for so long as such
Indebtedness shall be secured. The foregoing restrictions shall not apply to the
following Liens:

  (A)   Liens existing on the date hereof;     (B)   Liens securing the Credit
Agreement (including any modification, replacement, renewal or extension of any
such Lien in connection with the modification, renewal, replacements, extension,
amendment or amendment and restatement of the Credit Agreement);

 



--------------------------------------------------------------------------------



 



  (C)   Liens permitted by the Credit Agreement;     (D)   Liens securing Cash
Management Obligations, Hedging Agreements and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and other cash management and similar arrangements
in the ordinary course of business and any guarantees thereof;     (E)   Liens
arising from judgments or orders for the payment of money;     (F)   Liens
(I) on cash advances in favor of the seller of any property to be acquired in an
investment to be applied against the purchase price for such investment or
(II) consisting of an agreement to dispose of any property;     (G)   Liens
existing on property at the time of its acquisition or existing on the property
of any Person at the time such Person becomes a Subsidiary;     (H)   Liens in
connection with any sale-leasebacks;     (I)   Liens in connection with any
credit facility or other lending arrangement entered into by a Regulated
Subsidiary to finance operations in the ordinary course of business;     (J)  
Liens on assets of a Regulated Subsidiary resulting from the lending of
securities and repurchase and reverse repurchase agreements;     (K)   Liens for
taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings;     (L)
  Liens of materialmen, mechanics, warehousemen, carriers or employees or other
similar Liens arising by operation of law in the ordinary course of business;  
  (M)   Liens consisting of deposits or pledges to secure the performance of
bids, trade contracts, leases, public or statutory obligations, or other
obligations of a like nature incurred in the ordinary course of business;    
(N)   Liens upon or in any assets acquired or held to secure the purchase price
of such assets or Indebtedness incurred for the purpose of financing the
acquisition of such assets to secure Indebtedness not exceeding

(x) if the Credit Agreement (including any agreement that refinances or replaces
the Credit Agreement) is in effect (regardless of whether any indebtedness is
outstanding thereunder) $25,000,000 in the aggregate under this clause
(N) without prejudice to any other clause hereof or
(y) if the Credit Agreement (including any agreement that refinances or replaces
the Credit Agreement) is terminated or otherwise no longer in effect (and not
replaced), an amount not to exceed 15% of the Company’s net revenues for the
trailing twelve month period (based on the latest period for which internal
financial statements are available),

      in each case, provided that the Liens are restricted to such assets and
the proceeds thereof; it being understood that any Lien that was permitted to be
incurred as of the date of incurrence shall not violate subsection (y) solely as
a result of a subsequent decline in the Issuer’s net revenues;

-2-



--------------------------------------------------------------------------------



 



  (O)   restrictions and other minor encumbrances on real property which do not
in the aggregate materially impair the use or value of such property;     (P)  
the rights of licensors or lessors of property under the license or lease
agreements related thereto;     (Q)   Liens which constitute rights of set-off
or bankers’ liens or securities intermediaries’ liens whether arising by
operation of law or by contract; and     (R)   the modification, replacement,
renewal or extension of any Lien permitted under this Section 3(b) (other than
Section 3(b)(B)).

     (c) Convertible Notes. Borrower will not voluntarily redeem, purchase or
otherwise voluntarily prepay its 8.00% Senior Convertible Notes due 2014 prior
to maturity.
     (d) Credit Agreement. In the event the Issuer amends, refinances or
otherwise modifies the Credit Agreement (a “Replacement Credit Agreement”), the
Issuer agrees it will use good faith efforts to (i) cause the terms of the
Replacement Credit Agreement to permit the Issuer to make regularly scheduled
interest and principal payments on this Note or (ii) have the Replacement
Facility not contain covenants that materially adversely affect the Issuer’s
ability to make regularly scheduled interest and principal payments on this Note
beyond the terms that exist in the Credit Agreement.
     (e) Notice of Proposed Debt Financings. The Issuer will give Payee at least
30 days prior written notice of the anticipated closing of an issuance of debt
securities by the Issuer by way of (x) an offering to institutional investors
exempt from registration under the Securities Act of 1933 (such as a so-called
Rule 144A offering), or (y) an offering covered by an effective registration
statement filed pursuant to the Securities Act of 1933, in each case in a
principal amount at least equal to the amount outstanding under this Note.
     4. Events of Default. The following are “Events of Default”:
     (a) The Issuer fails to pay any interest or principal of this Note as and
on the date when due and such failure shall continue unremedied for more than 3
(three) Business Days; or
     (b) (i) The Issuer fails to perform or observe any term, covenant or
agreement contained in Section 3(a) hereof or (ii) the Issuer fails to perform
or observe any other covenant or agreement (not specified in the preceding
clause (b)(i)) contained in this Note on its part to be performed or observed
and in the case of this clause (ii) such failure continues unremedied for
45 days; or
     (c) The occurrence of a Change of Control; or
     (d) An event of default has occurred and is continuing under any agreement
in respect of Indebtedness with an outstanding principal amount in excess of
$50,000,000 or under the Credit Agreement resulting in such Indebtedness or the
Credit Agreement being or being declared due and payable (or such default is a
failure to pay at maturity); provided, however, if any such acceleration of
Indebtedness has been rescinded, there shall no longer be any Event of Default
under this Section 4(d) with respect to such acceleration; or
     (e) The Issuer or any Material Subsidiary institutes any proceeding under
any Debtor Relief Law, or makes a general assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of

-3-



--------------------------------------------------------------------------------



 



such Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered, or consented to by such Person, in any such
proceeding or an order for the liquidation of any such Person is entered in any
such proceeding or any such Person admits in writing its inability to pay its
debts generally as they become due (such proceedings collectively, the
“Insolvency Proceedings”); or
     (f) Any termination of the Outsourcing Agreement, as such term is defined
in the Asset Purchase Agreement, as amended, restated, or otherwise modified
from time to time (x) by the Noteholder, pursuant to the exercise of remedies
for a material breach of the Outsourcing Agreement by the Issuer entitling such
termination or (y) by the Issuer, for any reason (other than a termination by
the Issuer for a material breach or material failure to perform by the Payee or
its Affiliates including the exercise of any termination right pursuant to any
service level agreement).
     Upon the occurrence and during the continuation of an Event of Default, the
Noteholder may declare all sums outstanding hereunder, including all interest
thereon, to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived;
provided, however, that upon the occurrence of an actual entry of an order for
relief with respect to the Issuer under the Bankruptcy Code, all sums
outstanding hereunder including all interest thereon, shall become and be
immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived.
     5. Guarantees. (i) The Issuer will not permit any of its subsidiaries to
Guarantee any Indebtedness of the Issuer, other than the Credit Agreement and
except as permitted by the Credit Agreement and except to the extent a Lien of
such Indebtedness would be permitted under Section 3(b) above ,and (ii) the
Issuer will not permit any of its subsidiaries to Guarantee any Indebtedness
issued to a seller for the purposes of financing the acquisition of
substantially all the assets of a business, unless in each case such subsidiary,
concurrently with the incurrence of any such Guarantee, executes and delivers to
the Noteholder a guarantee of the Issuer’s obligations under this Note, in the
substantially the same form or otherwise in a form and substance reasonably
satisfactory to the Noteholder.
     6. Adjustment of Principal Amount in Certain Cases.
     (a) This Note has been issued in connection with the Asset Purchase
Agreement. In accordance with the Asset Purchase Agreement, the principal amount
of this Note may, at the Issuer’s option, be reduced by the amount of any Claims
of the Issuer or increased by the amount of any Claims of the Payee.
     (b) For the purposes of this Note, “Claims” shall mean, as determined
pursuant to the Asset Purchase Agreement, (i) any Purchase Price Adjustment and
(ii) any and all Losses (as defined in the Asset Purchase Agreement) in respect
of which Issuer or the Payee is entitled to indemnification pursuant to the
Asset Purchase Agreement and in accordance with the Asset Purchase Agreement the
principal amount of this Note may be adjusted. Payee is authorized to record any
such adjustment on the grid attached to this Note in the columns provided
therefor and after such record is made, Payee will promptly furnish to Issuer a
copy of the Note reflecting such adjustment; provided that the failure to do so
will not affect the validity of any adjustment made in accordance with the
provisions of the Asset Purchase Agreement and this Note.
     7. Successors and Assigns. The provisions of this Note shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Issuer nor any
Guarantor may assign its rights and obligations under this Note other than
pursuant to a Permitted Merger. The Noteholder may at any time assign its rights
and obligations under this Note to any other Person.
     8. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition,

-4-



--------------------------------------------------------------------------------



 



“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”) with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
     “Asset Purchase Agreement” means that certain Asset Purchase Agreement
dated as of November 2, 2009, among the Company, Buyer, Broadridge Financial
Solutions, Inc. and Ridge Clearing & Outsourcing Solutions, Inc. (as amended,
restated, or otherwise modified from time to time).
     “Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as codified as
11 U.S.C. Section 101 et seq.
     “Business Day” means any day other than Saturday, Sunday or other day on
which the New York Stock Exchange is authorized or required by Law to close.
     “Capitalized Lease” means a lease under which the Issuer or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.
     “Cash Management Obligations” means any obligations of the Issuer or any
Subsidiary in respect of overdrafts and related liabilities arising from
treasury, depository or cash management services.
     “CFTC” means the Commodity Futures Trading Corporation, or any successor
thereto.
     “Change of Control” means
(i) an event or series of events by which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding the Company, its subsidiaries, any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) (any such
person or group, an “Acquiror” ) files a Schedule TO or any schedule, form or
report under the Exchange Act disclosing that, or the Issuer otherwise becomes
aware that, such person or group has become the direct or indirect ultimate
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of 50% or
more of the equity securities of the Issuer entitled to vote for members of the
board of directors or equivalent governing body of the Issuer (“Issuer Voting
Securities”) on a fully diluted basis (a “Control Interest”);
(ii) all or substantially all of the assets of the Issuer (on a consolidated
basis) are sold or otherwise transferred to any person in one transaction or a
series of related transactions in which, immediately after the consummation
thereof, the holders of the majority of the Issuer Voting Securities prior to
such transaction to not represent a majority of the Issuer Voting Securities or
of the equity interests of the surviving or transferee person; or
(iii) the Issuer shall adopt a plan of liquidation or dissolution or any such
plan shall be approved by the stockholders of the Issuer.
“Company” has the meaning set forth in Section 1.
     “Credit Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of May 6 , 2010, with Regions Bank, as Administrative Agent,
Swing Line Lender and Letter of Credit Issuer, the lenders party thereto and
other parties thereto (together with all exhibits and schedules thereto, as
amended, restated, amended and restated, replaced, refinanced, supplemented or
otherwise modified in writing from time to time) and any extension, renewal,
replacement or refinancing of such credit facility from time to time.

-5-



--------------------------------------------------------------------------------



 



     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency or similar debtor relief
laws of the United States or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Dollar” means lawful money of the United States.
     “Events of Default” has the meaning specified in Section 4.
     “FINRA” means the Financial Industry Regulatory Authority, Inc. or any
successors thereto.
     “FSA” means the Financial Services Authority, or any successor thereto.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, and (g) all obligations under Capitalized Leases.
     “Indenture” means the Indenture, dated as of May 6, 2010, the Company, the
Subsidiary Guarantors party hereto and U.S. Bank National Association, a
national association banking corporation, as Trustee (in such capacity,
including its successors and assigns from time to time, the “Trustee”) and as
Collateral

-6-



--------------------------------------------------------------------------------



 



Agent (in such capacity, including its successors and assigns from time to time,
the “Collateral Agent”) relating to the 12.50% Senior Second Lien Secured Notes
due 2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time).
     “Interest Period” means the period commencing on the date of the initial
borrowing under the Note (or the continuation of any prior interest period) and
ending on the date three months thereafter; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
business day shall be extended to the next succeeding business day unless such
business day falls in another calendar month, in which case such Interest Period
shall end on the next preceding business day;
     (ii) any Interest Period that begins on the last business day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Insolvency Proceedings” has the meaning specified in Section 4(e).
     “LIBOR Rate” means, for any Interest Period, an interest rate per annum
equal to the 90-day rate per annum obtained by dividing (a) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBOR01 Page (or any successor page) as the London interbank offered rate
for deposits in Dollars at 11:00 A.M. (London time) two business days before the
first day of such Interest Period for a period equal to such Interest Period
(provided that, if for any reason such rate is not available, the term “LIBOR
Rate” shall mean, for any Interest Period, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page
as the London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two Business days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates) by (b) a
percentage equal to 100% minus the LIBOR Rate Reserve Percentage for such
Interest Period.
     “LIBOR Rate Reserve Percentage” for any Interest Period means the reserve
percentage applicable two business days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (as defined in Regulation D of the Board of
Governors of the Federal Reserve System, as in effect from time to time) (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on LIBOR Rate Loans is determined) having a
term equal to such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
     “Loss” has the meaning ascribed to such term in the Asset Purchase
Agreement.
     “Material Subsidiary” means any Subsidiary of the Company which at the date
of determination is a “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X under the Securities Exchange Act of 1934 (as such Regulation is
in effect on the date hereof).

-7-



--------------------------------------------------------------------------------



 



     “Maturity Date” means June 25, 2015
     “Note” means this Senior Note, as amended, restated, extended, supplemented
or otherwise modified in writing from time to time.
     “Noteholder” means the Payee and its permitted successors and assigns.
     “Payee” has the meaning set forth in Section 1.
     “Permitted Merger” has the meaning specified in Section 3(a).
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Purchase Price Adjustment” has the meaning ascribed to such term in
Section 2.6 of the Asset Purchase Agreement.
     “Regulated Subsidiary” means any Subsidiary registered or regulated as a
broker or dealer with or by the SEC, FINRA, FSA, CFTC or any other applicable
governmental authority, whether domestic or foreign.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Issuer.
     “Uniform Commercial Code” means the Uniform Commercial Code as in effect
from time to time.
     9. Miscellaneous..
     (a) This Note is subject to the terms and conditions of (1) that certain
Subordination Agreement dated as of even date herewith among Ridge Clearing &
Outsourcing Solutions, Inc., Broadridge Financial Solutions, Inc. and Regions
Bank, as administrative agent on behalf of the Lenders party to the Credit
Agreement (as amended, restated or otherwise modified from time to time, the
“Bank Subordination Agreement”) and (2) that certain Subordination Agreement
dated as of even date herewith among Ridge Clearing & Outsourcing Solutions,
Inc., Broadridge Financial Solutions, Inc. and the Trustee (as defined in the
definition of Indenture above) (as amended, restated or otherwise modified from
time to time, the “Bond Subordination Agreement” and together with the Bank
Subordination Agreement, the “Subordination Agreements” and the Bank
Subordination Agreement and Bond Subordination Agreement each a “Subordination
Agreement”). The Payee agrees that, upon the request of the Company and the
agent or trustee (or other person performing a similar function) under the
Credit Agreement or Trustee (as applicable), Payee will promptly execute and
deliver written one or more subordination agreements substantially in the form
of the Subordination Agreements.
     (b) No amendment or waiver of any provision of this Note and no consent by
the Noteholder to any departure therefrom by the Issuer shall be effective
unless such amendment, waiver or consent shall be in writing and signed by the
Noteholder, and any such amendment, waiver or consent shall then be effective
only for the period and on the conditions and for the specific instance
specified in such writing. No failure or delay by the Noteholder in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other rights, power or privilege.
     (c) Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed or sent by

-8-



--------------------------------------------------------------------------------



 



telecopy to the address provided from time to time by such party. All notices
and other communications shall be effective upon receipt.
     (d) If any provision of this Note is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Note shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     (e) THIS NOTE IS GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW RULES
OF SUCH STATE. THE ISSUER AND NOTEHOLDER EACH HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT AND EACH STATE COURT IN THE
CITY OF NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. THE
ISSUER AND NOTEHOLDER EACH IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO THE ISSUER OR NOTEHOLDER AT ITS ADDRESS SET FORTH BENEATH ITS
SIGNATURE HERETO. THE ISSUER AND THE NOTEHOLDER IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
     (f) THE ISSUER AND THE NOTEHOLDER EACH WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS NOTE OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
     (g) THIS NOTE AND THE ASSET PURCHASE AGREEMENT REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

-9-



--------------------------------------------------------------------------------



 



            PENSON WORLDWIDE, INC.
      By:   /s/ Philip A. Pendergraft         Name:   Philip A. Pendergraft     
  Title:   Chief Executive Officer     

            BROADRIDGE FINANCIAL SOLUTIONS, INC.
      By:   /s/ Joseph Barra         Name:   Joseph Barra        Title:  
President   

-10-



--------------------------------------------------------------------------------



 



         

Grid for Recording Adjusted Amount

                  Amount of Increase (Decrease) to         Date   Principal
Amount   Adjusted Amount   Entered By
 
           

-11-